EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Canceled claim 20.
Amended claim 4 as follows: 
4. (Currently Amended) The system of claim 1, wherein the [[a]] first end of the actuator is coupled to the guardrail weldment by way of the [[an]] actuator weldment, and wherein the [[a]] second end of the actuator is coupled to the walking surface.
Amended claim 22 as follows: 
22. (Currently Amended) The system of claim 1, wherein the lower weldment is directly coupled to the [[a]] walking surface.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
As to independent claims 1 and 18, Thompson (US 2016/0280237) discloses the claimed rotating mount system and movable deck platform with the exception of wherein the opening is at least partially covered by an actuator cover that extends upwardly from the upper surface, and wherein the actuator cover comprises a respective opening that partially surrounds the actuator and that allows the actuator to pivot between the extended configuration and the retracted configuration.
There is no teaching or suggestion, absent the Applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the rotatable barrier system of Thompson to have the above mentioned features and structure.  Furthermore, such modifications to Thompson would not be obvious as an actuator cover extending upwardly from the upper surface of the walking surface would create a hazard for pedestrians and motor vehicles utilizing the walking surface of Thompson when the guardrail is in the retracted configuration and is intended to be flush with the walking surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619